Name: COMMISSION REGULATION (EC) No 898/96 of 20 May 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  trade policy
 Date Published: nan

 21 . 5. 96 EN Official Journal of the European Communities No L 121 /7 COMMISSION REGULATION (EC) No 898/96 of 20 May 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 15 May 1996; whereas a reducing factor should, accordingly, be applied to the quantity of shelled hazelnuts applied for on 15 May 1996, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 623/96 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 662 tonnes of shelled hazelnuts in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for shelled hazelnuts for which applications are submitted on 15 May 1996 pursuant to Article 1 of Regulation (EC) No 1489/95 shall be issued for 97,16 % the quantity applied for. Applications for export licences with advance fixing of the refund for the above product submitted after 15 May 1996 and before 24 June 1996 shall be rejected . Article 2 This Regulation shall enter into force on 21 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 68. (2) OJ No L 280 , 23 . 11 . 1995, p. 30 (3) OJ No L 145, 29 . 6 . 1995, p. 75. (4) OJ No L 89, 10 . 4. 1996, p. 11 .